DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1-15 in the reply filed on 09 February 2022 is acknowledged.  The traversal is on the ground(s) that the Examiner has not provided evidence that the catalyst can be used in a materially different reaction. This is not found persuasive as the Examiner will provide the evidence herein.
Reddy et al. (Preparation, characterization, and activity of Al2O3-supported V2O5 catalysts)
Reddy teaches a catalyst comprising vanadium oxide on an alumina support, which is similar to the claimed vanadium oxide on modified alumina support, and that the catalyst can be used in the reactions of partial oxidation of methanol, oxidation of o-xylene, ammoxidation of aromatics, oxidation of sulfur dioxide, and selective catalytic reduction of nitrogen oxides (page 93, Introduction, first paragraph) in addition to oxidative dehydrogenation (page 94, first full paragraph). One of ordinary skill in the art would expect that the catalyst as claimed which is suitable for oxidative dehydrogenation would also be suitable for any of the other listed reactions, because Reddy teaches that vanadium oxide on alumina catalysts are used for all the reactions, and the claimed catalyst is vanadium oxide on alumina. Thus, the catalyst is capable of being used in a materially different reaction, as shown by Reddy.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Drawings
The drawings are objected to because in the specification, page 32, the sampling loop is labeled as “8”, but in the drawing, the sampling loop label is next to the object labeled “6”, and “8” is merely a pipe. Thus, it is unclear which label is correct.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to clarify the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: In Fig. 1E: V1, V2A, V2B, V3, V4, V5, 4PV, 6PV, MFC, P1, and T.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 1, the claim recites a catalyst composition comprising “based on total support weight…at least 5 wt.% of an alkaline earth metal oxide…” but also “wherein the alkaline earth metal is present in the alumina in a weight percentage in a range of from 5 to 60 wt.%.” The support as claimed only comprises alumina, alkaline earth metal oxide, and alkaline earth metal carbonate. It is unclear whether the oxide is actually present “in the alumina” when the support is formed. It is not specified in the specification if the alkaline earth metal oxide is in the alumina, or on it, or merely mixed with it in some manner when the catalyst is formed in the Examples. Further, it is unclear how one would calculate the amount of oxide in the alumina from the amount of oxide in the support, thus it is unclear how this value would be determined by one of ordinary skill in the art. Also, the range of 5 to 60 wt% is offered as a possible narrower range of the at least 5 wt% alkaline earth metal present in the support (page 10, lines 3-5). Thus, it is unclear how to determine what amount is claimed, and the claim is indefinite.
For purposes of examination, the Examiner will consider that the range of 5 to 65 wt% refers to the amount of alkaline earth oxide in the support, as this is a clearly calculable amount. Appropriate clarification and/or amendment is respectfully requested.
With regard to claims 2-15, the claims are rejected as being dependent on a rejected base claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over Hossain et al. (US 2017/0354955) in view of Xu et al. (Catalytic oxidative dehydrogenation of n-butane over V2/MO-Al2O3 [M = Mg, Ca, Sr, Ba] catalysts).
With regard to claims 1-3 and 7, Hossain teaches a catalyst comprising 5-20 wt% vanadium oxide and a support material comprising alumina modified by calcium oxide (instant claims 1 and 2) (paragraph [0013]), wherein the support material comprises Θ-alumina (paragraph [0058]). This range of 5-20 wt% vanadium oxides is within the range of 5-20 wt% catalytic material comprising 100 wt% vanadium oxides of instant claim 1. Hossain further teaches that the catalyst comprises 45-72 wt% alumina and 20-40 wt% calcium oxide per total catalyst weight (paragraph [0061]). Since the catalyst must also comprise vanadium oxide in an amount of at least 5 wt%, then the total support weight can be 65-95 wt% of the total catalyst weight, which is within the range of at least 65 wt% of instant claim 1. 
Hossain does not explicitly teach the presence of calcium carbonate in the support. However, the instant specification teaches that calcium carbonate is formed in the support when it is modified by calcium oxide (instant specification page 22, line 25 to page 23 line 6). Additionally, Xu teaches a catalyst comprising vanadium oxide on modified alumina, where the alumina is modified with calcium (Title, Abstract). Xu further teaches that when the alumina is modified with calcium oxide, the corresponding carbonate is formed, as determined by the XRD patterns (page 1062, section 3.1.2). Thus, one of ordinary skill in the art would reasonably expect that the catalyst of Hossain which also comprises vanadium oxide on an alumina support modified by calcium oxide would also include some amount of calcium carbonate (instant claims 1 and 3), as claimed, absent any evidence to the contrary.
Hossain in view of Xu does not explicitly teach the amount of calcium carbonate in the support. However, Hossain in view of Xu teaches forming a similar vanadium oxide catalyst on a similar calcium oxide-modified support where the amounts of calcium oxide and alumina are as claimed, and the instant specification and Xu each teach that calcium carbonate is formed when the support is modified by calcium oxide. Therefore, one of ordinary skill in the art would reasonably expect that the amount of calcium carbonate formed in the support of Hossain in view of Xu would be within the claimed ranges of 5 to 60 wt% and at least 25 wt% of instant claims 1 and 7, absent any evidence to the contrary. 
	Hossain teaches that the total catalyst comprises 45-72 wt% alumina, 20-40 wt% calcium oxide (paragraph [0061]), and 5 to 20 wt% vanadium oxide (paragraph [0013]), and it is understood that the support will also comprise 5 to 60 wt% calcium carbonate based on the teachings of Xu. Thus, the support comprises 22 to 44 wt% calcium oxide and 50 to 80 wt% alumina, which are within the ranges of at least 50 wt% alumina and at least 5 wt% alkaline earth oxide of instant claim 1. 
	With regard to claim 4, Hossain in view of Xu teaches the method above, where the support comprises calcium oxide and calcium carbonate. As Hossain does not teach any additional alkaline earth metal in the support, the oxide and carbonate are each considered to be 100 wt% calcium oxide and carbonate as claimed, absent any evidence to the contrary. This is within the range of instant claim 4. 
	With regard to claim 6, Hossain teaches that the vanadium oxide may comprise at least one oxide which can be a combination of V2O3 and V2O5, where the V2O5 may be present in at least 50 wt% (paragraph [0065]). This overlaps the range of 5 to 50 wt% of instant claim 6.  While Hossain does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed range because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 8, Hossain teaches that the vanadium oxide may be the only catalytic material (optional promotor paragraph [0067]) and that the vanadium oxide is included in the catalyst in an amount of 5 to 20 wt%, which overlaps the range of up to 10 wt% of instant claim 8. While Hossain does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed range because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 9, Hossain teaches that the catalyst has a BET surface area of 5 to 50 m2/g (paragraph [0073]), which overlaps the range of 15 to 60 m2/g of instant claim 9. While Hossain does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed range because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claim 10, Hossain teaches that the catalyst has a total acidity of 0.5 to 2.5 mmol of NH3 (paragraph [0075]), which overlaps the range of 0.6 to 1.5 mmol of instant claim 10. While Hossain does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	With regard to claims 11-15, the claims each recite “The catalyst of claim 1, suitable to provide…” This language of “suitable” is intended use language. It is well known that intended use does not add any patentable weight to a claim, see MPEP 2114(II). Thus, the catalyst of Hossain in view of Xu teaches the catalysts of claims 11-15. Additionally, because the catalyst of Hossain in view of Xu is similar to the claimed catalyst, where both catalysts comprise similar amounts of vanadium oxide, theta-alumina, calcium oxide, and calcium carbonate, one of ordinary skill in the art would reasonably expect that the use of the catalyst in an oxidative dehydrogenation process would produce the intended results of olefin selectivity, olefin yield, and COx selectivity at the recited temperatures, as claimed, absent any evidence to the contrary. 
Claims 1-3, 5, 8, and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2003/0166984) in view of Hossain et al. (US 2017/0354955) and Xu et al. (Catalytic oxidative dehydrogenation of n-butane over V2/MO-Al2O3 [M = Mg, Ca, Sr, Ba] catalysts).
With regard to claims 1-3, Park teaches a catalyst for dehydrogenation of hydrocarbons (paragraph [0001]) comprising vanadium oxide on a support (paragraph [0052]) where the support comprises alumina modified with metals including barium (paragraph [0016]) where the metals are in the form of oxides in the support (paragraph [0038] shows CaO modified support). Park further teaches that the amount of barium oxide is 5 wt% per the total amount of the catalyst (paragraph [0035]). This is within the range of at least 5 wt% alkaline earth metal of instant claim. Park further teaches that the amount of catalytic metals in the catalyst is 0.1 to 30 wt% iron, 0-30 wt% promotor, and 0.1 to 30 wt% vanadium oxide (paragraph [0016]). Thus, the amount catalytic material is 0.2 to 90 wt% of the catalyst, and the amount of vanadium oxide is 0.2 to 99.9 wt% of the catalytic material. This overlaps the range of 5 to 20 wt% catalytic material comprising at least 90 wt% vanadium oxide of instant claim 1. Also, in combination with the recitation that the amount of barium oxide is 5 wt% of the total catalyst, the remaining amount of total catalyst material, which is the amount of alumina in the catalyst, is 5 to 94.8 wt%. Thus, the amount of support is 10 to 99.8 wt%, which overlaps the range of at least 65 wt% of instant claim 1. 
While Park does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Park does not specify the type of alumina for the support is Θ-alumina.
Hossain teaches a catalyst for dehydrogenation of hydrocarbons comprising vanadium oxide on an alumina support modified with an alkaline earth metal (paragraph [0013]). Hossain further teaches that the alumina may be present in a variety of phases, including the Θ-phase (paragraph [0058]). Therefore, Hossain teaches that it is known to use Θ-alumina as the alumina support for a dehydrogenation catalyst comprising vanadium oxide on an alkaline earth modified alumina support.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use Θ-alumina as the alumina of Park, because Park and Hossain each teach vanadium oxide catalyst on an alumina support modified with an alkaline earth metal, Park does not specify the type of alumina for the support, and Hossain teaches that Θ-alumina is a known alumina phase which functions as the support for the similar dehydrogenation catalyst. 
Park in view of Hossain does not explicitly teach the presence of barium carbonate in the support. However, the instant specification teaches that barium carbonate is formed in the support when it is modified by barium oxide (instant specification page 22, line 25 to page 23 line 6). Additionally, Xu teaches a catalyst comprising vanadium oxide on modified alumina, where the alumina is modified with barium (Title, Abstract). Xu further teaches that when the alumina is modified with barium oxide, the corresponding carbonate is formed, as determined by the XRD patterns (page 1062, section 3.1.2). Thus, one of ordinary skill in the art would reasonably expect that the catalyst of Park in view of Hossain which also comprises vanadium oxide on an alumina support modified by barium oxide would also include some amount of barium carbonate (instant claims 1 and 3), as claimed, absent any evidence to the contrary.
Park in view of Hossain and Xu does not explicitly teach the amount of barium carbonate in the support. However, Park in view of Hossain and Xu teaches forming a similar vanadium oxide catalyst on a similar barium oxide-modified support as claimed, and the instant specification and Xu each teach that barium carbonate is formed when the support is modified by barium oxide. Therefore, one of ordinary skill in the art would reasonably expect that the amount of barium carbonate formed in the support of Park in view of Hossain and Xu would be within the claimed ranges of 5 to 60 wt% of instant claim 1, absent any evidence to the contrary. 
Park in view of Hossain and Xu teaches that the total catalyst comprises 0.1 to 30 wt% vanadium oxide, 5 wt% barium oxide, 5 to 98.5 wt% alumina, and it is understood that the support will also comprise 5 to 60 wt% barium carbonate based on the teachings of Xu. Thus, the support comprises 2.5 to 33.3 wt% barium oxide and 33.3 to 90 wt% alumina, which overlap the ranges of at least 50 wt% alumina and at least 5 wt% alkaline earth oxide of instant claim 1. While Park in view of Hossein and Xu does not teach the exact ranges claimed, it would have been obvious to one of ordinary skill in the art to use the claimed ranges because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claim 5, Park in view of Hossain and Xu teaches the method above, where the support comprises barium oxide and barium carbonate. As Park teaches that a single alkaline earth metal can be selected, the oxide and carbonate are each considered to be 100 wt% barium oxide and carbonate as claimed, absent any evidence to the contrary. This is within the range of instant claim 5. 
	With regard to claim 8, Park teaches that the catalytic material requires at least 0.2 wt% and up to 60 wt% vanadium and iron oxides (catalytic material) with an optional promotor (paragraph [0016]). This overlaps the range of up to 10 wt% of instant claim 8. While Park does not teach the exact range claimed, it would have been obvious to one of ordinary skill in the art to use the claimed range because the reference includes overlapping ranges which are found to be prima facie obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
With regard to claims 11-15, the claims each recite “The catalyst of claim 1, suitable to provide…” This language of “suitable” is intended use language. It is well known that intended use does not add any patentable weight to a claim, see MPEP 2114(II). Thus, the catalyst of Park in view of Hossain and Xu teaches the catalysts of claims 11-15. Additionally, because the catalyst of Park in view of Hossain and Xu is similar to the claimed catalyst, where both catalysts comprise similar amounts of vanadium oxide, theta-alumina, calcium oxide, and calcium carbonate, one of ordinary skill in the art would reasonably expect that the use of the catalyst in an oxidative dehydrogenation process would produce the intended results of olefin selectivity, olefin yield, and COx selectivity at the recited temperatures, as claimed, absent any evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA L CEPLUCH whose telephone number is (571)270-5752. The examiner can normally be reached M-F, 8:30 am-5 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Alyssa L Cepluch/Examiner, Art Unit 1772                                                                                                                                                                                                        
/PHILIP Y LOUIE/Primary Examiner, Art Unit 1772